Judgment, Supreme Court, New York County (Lewis Bart Stone, J.), rendered January 26, 2004, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
Those portions of the prosecutor’s summation that defendant characterizes as vouching generally constituted fair comment on the evidence made in response to defense arguments (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]). Defendant’s remaining contentions regarding the prosecutor’s summation and the court’s charge are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal (see People v D'Alessandro, 184 AD2d 114, 118-119 [1992], lv *387denied 81 NY2d 884 [1993]). Concur—Tom, J.P., Saxe, Friedman, Sullivan and McGuire, JJ.